Case 18-20769        Doc 22     Filed 12/10/18     Entered 12/10/18 12:35:11          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-20769
         Corey D Reed, Sr.
         Itoro J Reed
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/25/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $28,200.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-20769       Doc 22      Filed 12/10/18    Entered 12/10/18 12:35:11              Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor                  $0.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                        $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $0.00
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                     $0.00
     Other                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $0.00

 Attorney fees paid and disclosed by debtor:               $590.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                               Class   Scheduled      Asserted     Allowed          Paid          Paid
 ANNE CONWAY                    Priority            0.00           NA             NA           0.00        0.00
 ILLINOIS DEPT OF HEALTHCARE    Priority            0.00           NA             NA           0.00        0.00
 ILLINOIS DEPT OF REVENUE       Priority            0.00           NA             NA           0.00        0.00
 INTERNAL REVENUE SERVICE       Priority            0.00           NA             NA           0.00        0.00
 NISSAN MOTOR ACCEPTANCE CORP Secured         23,000.00            NA             NA           0.00        0.00
 ADVANCED MIDWEST RADIOLOGY/C Unsecured            60.00           NA             NA           0.00        0.00
 AMERICAN LOAN                  Unsecured         300.00           NA             NA           0.00        0.00
 ASSOCIATED RADIOLOGISTS OF JOL Unsecured          50.00           NA             NA           0.00        0.00
 BERRYMAN TRANSFER & STORAGE Unsecured            100.00           NA             NA           0.00        0.00
 CARSONS/COMENITY BANK          Unsecured         690.00           NA             NA           0.00        0.00
 CHECK IN CASH                  Unsecured         200.00           NA             NA           0.00        0.00
 CITY OF CHICAGO DEPARTMENT PF Unsecured          200.00           NA             NA           0.00        0.00
 CITY OF JOLIET                 Unsecured          20.00           NA             NA           0.00        0.00
 COMCAST CABLE/XFINITY          Unsecured         860.00           NA             NA           0.00        0.00
 COMCAST CABLE/XFINITY          Unsecured         800.00           NA             NA           0.00        0.00
 COMMONWEALTH EDISON            Unsecured      1,000.00            NA             NA           0.00        0.00
 CREDIT ONE BANK NA/MIDLAND CR Unsecured          730.00           NA             NA           0.00        0.00
 EM STRATEGIES/MERCHANTS CRED Unsecured           690.00           NA             NA           0.00        0.00
 ILLINOIS TITLE LOANS           Unsecured      1,000.00            NA             NA           0.00        0.00
 ILLINOIS TOLLWAY               Unsecured      1,150.00            NA             NA           0.00        0.00
 ILLINOIS TOLLWAY               Unsecured         300.00           NA             NA           0.00        0.00
 KURTZ AMBULANCE SERVICES       Unsecured      1,740.00            NA             NA           0.00        0.00
 MARIA COSTELLA/ALEXANDER BON Unsecured        4,000.00            NA             NA           0.00        0.00
 MIDWEST ANES PARTNERS          Unsecured      3,780.00            NA             NA           0.00        0.00
 NICOR GAS                      Unsecured      1,600.00            NA             NA           0.00        0.00
 NUMARK CREDIT UNION            Unsecured      1,050.00            NA             NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-20769        Doc 22     Filed 12/10/18        Entered 12/10/18 12:35:11                Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim        Claim         Principal       Int.
 Name                                   Class   Scheduled      Asserted     Allowed          Paid          Paid
 PLS FINANCIAL SOLUTIONS OF ILLIN   Unsecured         200.00           NA             NA           0.00        0.00
 PREMIER BANKCARD/RUSHMORE SE       Unsecured         440.00           NA             NA           0.00        0.00
 PREMIER MERCY MEDICAL CENTER       Unsecured          90.00           NA             NA           0.00        0.00
 PRESENCE HEALTH/HARRIS & HARR      Unsecured         230.00           NA             NA           0.00        0.00
 SECURITY FINANCE COMPANY OF IL     Unsecured         400.00           NA             NA           0.00        0.00
 SECURITY FINANCE COMPANY OF IL     Unsecured         400.00           NA             NA           0.00        0.00
 SHAHID MASOOD MD/IMFP SC           Unsecured         300.00           NA             NA           0.00        0.00
 SILVER CROSS HOSPITAL/MIRAMED      Unsecured         750.00           NA             NA           0.00        0.00
 SOUTHWEST ORTHOPEDICS              Unsecured     15,500.00            NA             NA           0.00        0.00
 TMOBILE USA/CREDENCE RESOURC       Unsecured      3,360.00            NA             NA           0.00        0.00
 THE CASH STORE                     Unsecured         300.00           NA             NA           0.00        0.00
 TITLE MAX                          Unsecured      1,000.00            NA             NA           0.00        0.00
 US BANK/CAPITAL MANAGEMENT S       Unsecured      1,230.00            NA             NA           0.00        0.00
 VILLAGE OF ROCKDALE                Unsecured         100.00           NA             NA           0.00        0.00
 TITLE LENDERS INC                  Secured        3,400.00            NA             NA           0.00        0.00
 WISCONSIN BUREAU OF CHILD SUPP     Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim          Principal                 Interest
                                                               Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00                 $0.00               $0.00
       Mortgage Arrearage                                        $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                   $0.00                 $0.00               $0.00
       All Other Secured                                         $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                  $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
        All Other Priority                                       $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                     $0.00                 $0.00               $0.00


 Disbursements:

         Expenses of Administration                                    $0.00
         Disbursements to Creditors                                    $0.00

 TOTAL DISBURSEMENTS :                                                                                    $0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-20769        Doc 22      Filed 12/10/18     Entered 12/10/18 12:35:11            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
